Title: Mr. and Mrs. [Samuel?] Mead to Margaret Stevenson and Benjamin Franklin, [1765–1775]
From: Mead, Samuel,Mead, Mrs. Samuel
To: Stevenson, Margaret,Franklin, Benjamin


Fryday noon. [1765–1775]
Mr. and Mrs. Mead’s Compliments to Mrs. Stephinson, and Doctor Franklin, and are sorry the day the Doctor was at leisure to have done them the favour of a Visit, did not fall out, to have accepted it; They hope the first convenient time the Doctor hath, he will; and that Mrs. Stephenson will be so good to bring the young Gentleman she mentioned! Mr. and Mrs. Mead will be at home any day, as they shall be every day!
 
Addressed: For / Doctor Franklin / Craven Street
